DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites “…wherein the flow path template is comprised of a shielding metal.” Since claim 1 also recites “a shielding metal”, it is unclear whether this shielding metal is the same shielding metal or a secondary shielding metal.
Claim Objections
Claim 23 is objected to because of the following informalities:  The claim recites “…wherein the gamma detector is used for measurement of eluate in real time.” It is best understood that the claim is intended to recite “…wherein the gamma detector is used for measurement of the eluate in real time.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 14-20, 23-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Quirico et al. (US 2009/0309465, hereinafter Quirico; filed Jun. 11, 2008) in view of Kiselev et al. (US 2012/0305789, hereinafter Kiselev; filed Jun. 1, 2012).
Regarding claims 1 and 15, Quirico teaches a system/method for analyzing radiochemical purity of an eluate produced from a generator [0031], the system comprising: an elution detector [0033] comprised of a shielding metal (Fig. 1D; [0030]), wherein the elution detector houses a flow path template for flow of an eluate solution (Fig. 1D; [0032]) and an elutable isotope contained in the generator [0031], and a monitoring device for monitoring the eluate exiting the generator [0031]. However, Quirico does not teach the monitoring device simultaneously monitors the generator and the eluate exiting the generator. 	Kiselev teaches a monitoring device for monitoring a generator [0026; 0014]. Kiselev further teaches the benefit of controlling the quality of radiopharmaceutical compositions 
Regarding claims 2 and 16, Quirico as adapted above teaches the system/method according to claims 1 and 15. However, Quirico does not teach the generator is a Technetium-99m (Tc-99m) generator. Kiselev teaches using a Technetium-99m generator [0003]. Kiselev further teaches the benefit of the Tc-99m isotope can be conveniently produced [0003], as well as providing quality control [0015]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the system comprising a generator, as taught by Quirico as adapted above, wherein the generator is a Technetium-99m generator, as taught by Kiselev, for the benefit of quality control.
Regarding claims 3 and 17
Regarding claim 5, Quirico as adapted above teaches the system according to claim 3. However, Quirico does not teach the monitoring device monitors the packed bed of the column. Kiselev teaches the monitoring device monitors the packed bed of the column [0026]. Kiselev further teaches the benefit of providing quality control [0014]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the system comprising a monitoring device, as taught by Quirico as adapted above, wherein the monitoring device monitors the packed bed of the column, as taught by Kiselev, for the benefit of providing quality control.
Regarding claims 6 and 18, Quirico as adapted above teaches the system/method according to claims 1 and 15, wherein the flow path template comprises a component selected from the group consisting of an eluate, filter, reservoir, a refillable vessel containing a virgin eluting solution, a pump, an embedded flow detector, a gamma detector, and a combination thereof (Fig. 1D; [0031]; [0047]).
Regarding claim 7, Quirico as adapted above teaches the system according to claim 1, wherein the elution detector has shielding walls [0004].
Regarding claim 8, Quirico as adapted above teaches the system according to claim 7, wherein the shielding walls are comprised of the shielding metal [0004].
Regarding claim 9, Quirico as adapted above teaches the system according to claim 1, wherein the shielding metal is selected from the group consisting of tungsten, lead, steel, and a combination thereof [0004].
Regarding claim 10
Regarding claim 11, Quirico as adapted above teaches the system according to claim 1. However, Quirico does not teach the flow path template is comprised of an additional shielding metal. Kiselev teaches a flow path template being comprised of a shielding metal [0003]. Kiselev further teaches the benefit of providing protection to the flow path [0003]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the system comprising a flow path template, as taught by Quirico as adapted above, wherein the flow path template is comprised of a shielding metal, as taught by Kiselev, for the benefit of providing protection to the flow path.
Regarding claim 12, Quirico as adapted above teaches the system according to claim 1, wherein the flow path template has a detector position (Fig. 1D; [0031]).
Regarding claims 14 and 29, Quirico as adapted above teaches the system/method according to claim 1. However, Quirico does not teach the elutable isotope is Mo-99. Kiselev teaches the elutable isotope is Mo-99 [0003]. Kiselev further teaches the benefit that is can be conveniently produced [0003]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the system comprising an elutable isotope, as taught by Quirico as adapted above, wherein the elutable isotope is Mo-99, as taught by Kiselev, for the benefit of using materials that can be conveniently produced.
Regarding claim 19, Quirico as adapted above teaches the method according to claim 15, wherein eluting occurs within a volume of eluting solution [0031].
Regarding claim 20
Regarding claim 23, Quirico as adapted above teaches the method according to claim 18. However, Quirico does not teach the gamma detector is used for measurement of the eluate in real time. Kiselev teaches using a gamma detector for measurement of the eluate in real time [0028], and further teaches the benefit of quality control [0015]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the method as taught by Quirico as adapted above, wherein the gamma detector is used for measurement of eluate in real time, as taught by Kiselev, for the benefit of quality control.
Regarding claim 24, Quirico as adapted above teaches the method according to claim 15, further comprising passing the eluate through a filter column one or more times [0031].
Regarding claim 25, Quirico as adapted above teaches the method of claim 15. However, Quirico does not teach the method further comprises counting by gamma spectroscopy in real time. Kiselev teaches counting by gamma spectroscopy in real time [0028], and further teaches the benefit of quality control [0015]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the method, as taught by Quirico as adapted above, further comprising counting by gamma spectroscopy in real time, as taught by Kiselev, for the benefit of quality control.
Regarding claim 27, Quirico as adapted above teaches the method of claim 18. However, Quirico does not teach the method further comprises placing the gamma detector on a first eluting column to measure removal or exchange of Tc-99m. Kiselev teaches placing the gamma detector on a first eluting column to measure removal or exchange of Tc-99m [0028; 0039], and further teaches the benefit of quality control [0015]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the method, as .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quirico as applied to claim 1 above, and further in view of Arino (US 3,458,808, hereinafter Arino; pub. Sept. 23, 1969).
Regarding claim 4, Quirico as adapted above teaches the system according to claim 1. However, Quirico does not teach the elutable isotope is contained in a slurry containing Tc-99, another radioactive species, or both. Arino teaches using an elutable isotope contained in a slurry containing Tc-99, another radioactive species, or both (col. 3, lines 71-74). Arino further teaches the benefit of high degrees of efficiency (col. 3, lines 35-36). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the system according to claim 1, as taught by Quirico as adapted above, wherein the elutable isotope is contained in a slurry containing Tc-99, another radioactive species, or both, as taught by Arino, for the benefit of high degrees of efficiency.
Claims 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Quirico as applied to claim 1 above, and further in view of Lefort et al. (US 2015/0228368, hereinafter Lefort; pub. Aug. 13, 2015).
Regarding claim 21, Quirico as adapted above teaches the method according to claim 19. However, Quirico does not teach the volume of eluting solution is incrementally passed 
Regarding claim 22, Quirico as adapted above teaches the method according to claim 21. However, Quirico does not teach the method further comprises measuring the incremental volume for Tc and Mo content by gamma spectroscopy. Kiselev teaches measuring the volume for Tc and Mo content by gamma spectroscopy [0028]. Kiselev further teaches the benefit of providing quality control [0015]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the method, as taught by Quirico as adapted above, further comprising comprises measuring the incremental volume for Tc and Mo content by 
Regarding claim 28, Quirico as adapted above teaches the method according to claim 15. However, Quirico does not teach the method further comprises collecting a final full volume of the eluate to be counted. Lefort teaches a method comprising collecting a final full volume of the eluate to be counted (Fig. 9; [0074]). Lefort further teaches the benefit of supplying a desired activity level over a desired period of time [0010]. It would have been obvious to a person of ordinary skill at the time of the invention to combine the method, as taught by Quirico as adapted above, further comprising collecting a final full volume of the eluate to be counted, as taught by Lefort, for the benefit of supplying a desired activity level over a desired period of time.
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Quirico as applied to claim 1 above, and further in view of deKemp (US 2007/0140958, hereinafter deKemp; filed Dec. 21, 2005).
Regarding claim 26, Quirico as adapted above teaches the method according to claim 15. However, Quirico does not teach the method further comprises measuring for contaminates. DeKemp teaches a method further comprising measuring for contaminates [0027] for the benefit of quality control [0028]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the method, as taught by Quirico as adapted above, wherein the method further comprises measuring for contaminates, as taught by deKemp, for the benefit of quality control. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, Quirico as adapted above teaches the system according to claim 6. However, Quirico does not teach the embedded flow detector is placed to monitor a packed bed, an eluate before or after entering a filter media, and a combination thereof. Chollet (US 7,083,732, hereinafter Chollet; pub. Aug. 1, 2006) relates to the removal of metal cations from a liquid and teaches a flow detector (Fig. 1) with a temperature probe (13) and a flow meter (14). Lehmann et al. (US 2009/0191129, hereinafter Lehmann; filed Oct. 23, 2008) relates to compounds for use in imaging diagnosing, and teaches monitoring an eluate after entering a filter media [0246]. However, there is no motivation or reason in either reference to combine the taught elements with the system taught by Quirico in view of Kiselev.comprising: namely, wherein the embedded flow detector is placed to monitor a packed bed, an eluate before or after entering a filter media, and a combination thereof.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884